

117 HR 777 IH: Protecting Our Election Workers Act of 2020
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 777IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Ms. Scanlon (for herself, Mr. San Nicolas, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the intimidation of election officials and poll workers, and for other purposes.1.Short titleThis Act may be cited as the Protecting Our Election Workers Act of 2020.2.Intimidation of voters and election officials(a)In generalSection 594 of title 18, United States Code, is amended—(1)in the heading, by adding at the end the following: and election officials;(2)by striking Whoever and inserting (a) Intimidation of voters—Whoever; and(3)by adding at the end the following: (b)Intimidation of election officials and poll workersWhoever intimidates, threatens, coerces, or attempts to intimidate, threaten, or coerce, any other person for the purpose of interfering with such other person’s duties in connection with the administration of an election described in subsection (a), shall be fined under this title or imprisoned not more than one year, or both. .(b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code, is amended by striking the item related to section 594 and inserting the following: 594. Intimidation of voters and election officials. .